Exhibit 10.4

 

BTHC X, INC.

VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”) is made as of February 13, 2017 by and
among BTHC X, Inc. (the “Company”) and each of the individuals and entities set
forth on the signature page hereto (each a “Voting Party” and collectively, the
“Voting Parties”). For purposes of this Agreement, capitalized terms used and
not defined herein shall have the respective meanings ascribed to them in the
Contribution Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Company, George Syllantavos, in his capacity as the representative
(the “Pubco Representative”) and individually as the “Sponsor”, Ramada Holdings,
Inc. (the “Pubco Majority Shareholder”), iOra Software Limited (“iOra”),
Stocksfield Limited (“Stocksfield”), Lexalytics, Inc. (“Lex”), and Mark
Thompson, in his capacity as the representative of the Contributors (the
“Contributor Representative”), entered into a Contribution Agreement dated as of
December 31, 2016 (as amended, the “Contribution Agreement”); and

 

WHEREAS, each of the Voting Parties, currently owns, or on closing of the
transactions contemplated by the Contribution Agreement, will own, shares of the
Company’s capital stock, and wishes to provide for the election of a member of
the Company’s board of directors as provided herein.

 

NOW THEREFORE, in consideration of the foregoing and of the promises and
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

AGREEMENT

 

1.                  Agreement to Vote. During the term of this Agreement and to
the extent they are entitled under the Company’s constituent or organizational
documents or agreements to vote on such matters, each Voting Party agrees to
vote all securities of the Company that may be voted in the election of the
Company’s directors that such Voting Party owns from time to time (hereinafter
referred to as the “Voting Shares”) in accordance with the provisions of this
Agreement, whether at a regular or special meeting of stockholders or any class
or series of stockholders or by written consent.

 

2.                  Election of Boards of Directors.

 

2.1              Voting. During the term of this Agreement, and subject to the
Company’s constituent or organizational documents or agreements, each Voting
Party agrees to vote all Voting Shares in such manner as may be necessary to
elect (and maintain in office) as a member of the Company’s Board of Directors:
(a) George Syllantavos, or, if he is unable to serve, a person designated by the
Pubco Majority Shareholder; (b) Mark Thompson, or, if he is unable to serve, a
person designated by Stocksfield; and (c) Michael Fasci, or, if he is unable to
serve, a person designated by Stocksfield.

 



 

 

 

2.2              Obligations; Removal of Directors; Vacancies. The obligations
of the Voting Parties pursuant to this Section 2 shall include any stockholder
vote to amend the Company’s organizational documents as required to effect the
intent of this Agreement. Each of the Voting Parties and the Company agree not
to take any actions that would materially and adversely affect the provisions of
this Agreement and the intention of the parties with respect to the composition
of the Company’s Board of Directors as herein stated. The parties acknowledge
that the fiduciary duties of each member of the Company’s Board of Directors are
to the Company’s stockholders as a whole. In the event any director elected
pursuant to the terms hereof ceases to serve as a member of the Company’s Board
of Directors, the Company and the Voting Parties agree to take all such action
as is reasonable and necessary, including the voting of shares of capital stock
of the Company by the Voting Parties as to which they have beneficial ownership,
to cause the election or appointment of such other substitute person to the
Board of Directors as may be designated on the terms provided herein.

 

3.                  Successors in Interest of the Voting Parties and the
Company. During the Term, the provisions of this Agreement shall be binding upon
the successors in interest of any Voting Party with respect to any of such
Voting Party’s Voting Shares or any voting rights therein, unless and until such
shares are sold into the public markets. During the Term, each Voting Party
shall not, and the Company shall not, permit the transfer of any Voting Party’s
Voting Shares (except for sales of Voting Shares into the public markets),
unless and until the person to whom such securities are to be transferred shall
have executed a written agreement pursuant to which such person becomes a party
to this Agreement and agrees to be bound by all the provisions hereof as if such
person was a Voting Party hereunder.

 

4.                  Covenants. The Company and each Voting Party agrees to take
all actions required to ensure that the rights given to each Voting Party
hereunder are effective and that each Voting Party enjoys the benefits thereof.
Such actions include, without limitation, the use of best efforts to cause the
nomination of the designees, as provided herein, for election as directors of
the Company. Neither the Company nor any Voting Party will, by any voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
to be performed hereunder by the Company or any such Voting Party, as
applicable, but will at all times in good faith assist in the carrying out of
all of the provisions of this Agreement and in the taking of all such actions as
may be necessary or appropriate in order to protect the rights of each Voting
Party hereunder against impairment.

 

5.                  Grant of Proxy. The parties agree that this Agreement does
not constitute the granting of a proxy to any party or any other person;
provided, however, that should the provisions of this Agreement be construed to
constitute the granting of proxies, such proxies shall be deemed coupled with an
interest and are irrevocable for the term of this Agreement.

 

6.                  Restrictive Legend. Until the termination of this Agreement,
each certificate representing any of the Voting Shares shall be marked by the
Company with a legend reading as follows:

 

“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A VOTING AGREEMENT (A COPY OF WHICH
MAY BE OBTAINED FROM THE ISSUER) AND BY ACCEPTING ANY INTEREST IN SUCH SHARES
THE PERSON HOLDING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME
BOUND BY ALL THE PROVISIONS OF SAID VOTING AGREEMENT.”

 



 2 

 

  

7.                  Specific Enforcement. It is agreed and understood that
monetary damages would not adequately compensate an injured party for the breach
of this Agreement by any party hereto, that this Agreement shall be specifically
enforceable, and that any breach of this Agreement shall be the proper subject
of a temporary or permanent injunction or restraining order. Further, each party
hereto waives any claim or defense that there is an adequate remedy at law for
such breach or threatened breach and agrees that a party’s rights would be
materially and adversely affected if the obligations of the other parties under
this Agreement were not carried out in accordance with the terms and conditions
hereof.

 

8.                  Manner of Voting. The voting of shares pursuant to this
Agreement may be effected in person, by proxy, by written consent or in any
other manner permitted by applicable law.

 

9.                  Termination. The term of this Agreement (the “Term”) shall
last until and terminate on the date that is the earlier of: (a) the two year
anniversary of the date hereof; and (2) the date on which any of the Company’s
securities are listed on a national securities exchange.

 

10.              Amendments and Waivers. Except as otherwise provided herein,
additional parties may be added to this Agreement, and any provision of this
Agreement may be amended or the observance thereof may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only with the written consent of (a) the Company, (b) the holders of a majority
of Voting Shares then held by the Voting Parties, and (c) the Pubco Majority
Shareholder.

 

11.              Stock Splits, Stock Dividends, etc. In the event of any stock
split, stock dividend, recapitalization, reorganization or the like, any
securities issued with respect to Voting Shares held by Voting Parties shall
become Voting Shares for purposes of this Agreement.

 

12.              Severability. In the event that any provision of the Agreement
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

13.              Governing Law. This Agreement and the legal relations between
the parties arising hereunder shall be governed by and interpreted in accordance
with the laws of the State of New York without reference to its conflicts of
laws provisions.

 

14.              Counterparts. This Agreement may be executed in two or more
counterparts, including by electronic signature and electronic delivery thereof,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

15.              Successors and Assigns. Except as otherwise expressly provided
in this Agreement, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors and assigns of the parties hereto.

 

16.              Entire Agreement. This Agreement constitutes the full and
entire understanding and agreement among the parties, and supersedes any prior
agreement or understanding among the parties, with regard to the subjects hereof
and thereof, and no party shall be liable or bound to any other party in any
manner by any warranties, representations or covenants except as specifically
set forth herein or therein.

 

[Remainder of page intentionally left blank; signature page follows]

 



 3 

 

  

IN WITNESS WHEREOF, the parties have caused this Voting Agreement to be executed
and delivered as a deed, as of the date first written above. 

Executed as a deed by:

 

“COMPANY”         BTHC X, INC.       By: /s/ George Syllantavos   Name:   George
Syllantavos   Title:   Chief Executive Officer  

  



[Company Signature Page to BTHC X, Inc. Majority Shareholder Voting Agreement]

 



 

 

 

IN WITNESS WHEREOF, the parties have caused this Voting Agreement to be executed
and delivered as a deed, as of the date first written above. 

Executed as a deed by:

 

“VOTING PARTIES”             RAMADA HOLDINGS, INC.       By:    /s/ George
Syllantavos   Name: George Syllantavos   Title: Presidnet, CEO and Sole Director
        STOCKSFIELD LIMITED       By:    /s/ Mark Thompson   Name:   Mark
Thompson   Title: Director         LEXALYTICS, INC.       By:    /s/ Mark
Thompson   Name: Mark Thompson   Title: Director  

 

 

[Voting Party Signature Page to BTHC X, Inc. Majority Shareholder Voting
Agreement]

 

 

